DETAILED ACTION
	This action is in response to an amendment to application 16/630275, filed on 2/3/2022. Claims 1-5, 7-15, and 17-20 are pending; claims 6 and 16 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPGPUB 2015/0379542, hereinafter “Lian,” and USPGPUB 2015/0377936, hereinafter “Ghosh.”
Regarding claim 1, Lian discloses “A decentralized flow control system comprising a plurality of components for carrying out local flow control tasks, (see, e.g., Lian, para. 4; “Rather than rely on adjustments of the output of a centralized power plant, distributed energy resources (“DERs”) such as distributed generation, storage and responsive loads can provide equivalent services by adjusting their power output and/or their power demand.”) wherein each of the plurality of components comprises:
at least one mechanical element configured to adjust one or more flows; (see, e.g. Lian, fig. 2 & associated text; each “device controller” controls a “device” by, inter alia, adjusting one or more flows)
at least one sensor configured to detect the one or more flows; (see, e.g. Lian, fig. 2 & associated text; each “device controller” controls a “device” by, inter alia, sensing one or more flows)
at least one actuator configured to mechanically adjust the at least one of the mechanical element; (see, e.g. Lian, fig. 2 & associated text; the device controllers control a “water heater” or “refrigerator” or “HVAC system” by, inter alia, mechanically adjusting various flows)
an agent of a plurality of agents controlling the at least one mechanical element, the at least one sensor, the at least one actuator, and one or more other components of the plurality of components, wherein each mechanical element, sensor, and actuator is controlled by one agent of the plurality of agents, and each agent includes a communication interface configured to communicate with at least one other component of the plurality of components; (see, e.g. Lian, fig. 2 & associated text; various communication interfaces exist for communication among and between devices) and 
a component processor of the agent configured to calculate a local optimized flow plan based on data from the at least one sensor, communicate the local optimized flow plan to at least one other component of the plurality of components to negotiate an optimized system flow plan with the other components of the plurality of components, and implement the optimized system flow plan through the at least one actuator,” (see, e.g. Lian, figs. 3-4 & associated text; optimized flows are negotiated by pricing signals and resulting regulation signals are communicated to effect optimal flows among the components).
wherein the component processor negotiates the optimized flow plan by performing a consensus function.” (see, e.g. Lian, figs. 7-8 & associated text; a plurality of device controllers reach consensus when they each choose to accept the same bid terms).
Lian does not appear to disclose the further limitations wherein: 
“each agent includes a communication interface configured to communicate with at least one other agent of the plurality of agents; and
a component processor of the agent configured to calculate a local optimized flow plan based on data from the at least one sensor, communicate the local optimized flow plan to at least one other agent of the plurality of agents to negotiate an optimized system flow plan with the other agents of the plurality of agents, and implement the optimized system flow plan though the at least one actuator.”
Stated more simply, Lian discloses indirect communication among device controllers facilitated by pricing data and other signals but does not disclose direct negotiation between and among device controllers. However, Ghosh discloses a power flow optimization method which is “fully decentralization down to nodal level in the network” and which “is fully localized to interaction between neighboring nodes.” (Ghosh, para. 15). Lian and Ghosh are directed toward power flow optimization and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine Lian and Ghosh, creating a decentralized power flow optimization method whereby nodes communicate directly with one another to minimize cost and optimize total system performance. Lian provides clear signals of power requirements to all its device controllers, which then choose how and whether to generate (or consume) power optimally. Combining with Lian the ability for those device controllers to communicate directly and negotiate parameters with one another, as in Ghosh, results in the invention as claimed. 
The benefit of such a combination is, and would have appeared to one of ordinary skill in the art on or before the effective filing date of the instant application, that it “improves cost efficiencies, simplifies or eliminates the collection of information from the control objects, and enables real-time, dynamic control without requiring central 
	Regarding claim 2, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 1, wherein the flow control system is a building water system.” (see, e.g. Lian, para. 42).
	Regarding claim 3, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 2, wherein the mechanical element is a pump.” (see, e.g. Lian, para. 42, 86, 134, 143).
	Regarding claim 4, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 1, further comprising: a component memory configured to store initialization data comprising one or more values for operation of the flow control system.” (see, e.g. Lian, figs. 10a, 10b & associated text; device state data is preserved)
Regarding claim 5, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 4, wherein the component processor calculates a local optimized flow using the initialization data.” (see, e.g. Lian, figs. 7-8 & associated text; each device controller makes its bid to optimize its local flow).
Regarding claim 7, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 1, wherein the consensus function comprises an alternating direction method of multipliers method.” Ghosh teaches (at para. 26-27) using augmented Lagrangian methods for optimizing flows within a decentralized power distribution network. Furthermore, an “alternating direction method of multipliers method” is simply “a variant of the augmented Lagrangian scheme that uses partial updates for the dual variables.”1 
	Regarding claim 8, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 1, wherein the consensus function comprises an augmented Lagrangian method.” Ghosh teaches (at para. 26-27) using augmented Lagrangian methods for optimizing flows within a decentralized power distribution network. Furthermore, an “alternating direction method of multipliers method” is simply “a variant of the augmented Lagrangian scheme that uses partial updates for the dual variables.”2
	Regarding claim 9, the combination of Lian and Ghosh renders obvious “The decentralized flow control system of claim 1, wherein after a fault is detected, the component processor calculates a new optimized flow plan taking into consideration the fault.” (see, e.g. Lian, para. 204-208; when an unexpected condition is encountered corrections are made).
	Regarding claim 10, Lian discloses “A method for generating a flow control plan by a plurality of agents in a flow control system, (see, e.g., Lian, para. 4; “Rather than rely on adjustments of the output of a centralized power plant, distributed the method comprises: 
calculating, by an agent of the plurality of agents, values for one or more local parameters of components controlled by the agent, wherein the agent of the plurality of agents controls a plurality of components of the flow control system and each component of the flow control system is controlled by one agent of the plurality of agents; (see, e.g. Lian, fig. 2 & associated text; the device controllers control a “water heater” or “refrigerator” or “HVAC system” by, inter alia, calculating various values)
negotiating values for one or more parameters, wherein negotiating comprises determining consensus for the values of one or more parameters; (see, e.g. Lian, figs. 3-4 & associated text; optimized flows are negotiated by pricing signals and resulting regulation signals are communicated to effect optimal flows among the components)
adjusting, by the agent, the values of one or more local parameters based on the negotiated values; generating, by the agent, a local flow control plan using the values; and implementing, by the agent, the local flow control plan.” (see, e.g. Lian, figs. 7-8 & associated text; each controller continually adjusts flow plans, makes bids to optimize local flows, and implements the best flow plan available within various constraints).
Lian does not appear to disclose the further limitations comprising:
“negotiating, between the agent and connected agents of the plurality of agents, values for one or more shared parameters, wherein negotiating comprises determining consensus for the values of one or more shared parameters.”
Stated more simply, Lian discloses indirect communication among device controllers facilitated by pricing data and other signals but does not disclose direct negotiation between and among device controllers. However, Ghosh discloses a power flow optimization method which is “fully decentralization down to nodal level in the network” and which “is fully localized to interaction between neighboring nodes.” (Ghosh, para. 15). Lian and Ghosh are directed toward power flow optimization and therefore are analogous art. On or before the effective filing date of the instant application, one of ordinary skill in the art would have deemed it obvious to try to combine Lian and Ghosh, creating a decentralized power flow optimization method whereby nodes communicate directly with one another to minimize cost and optimize total system performance. Lian provides clear signals of power requirements to all its device controllers, which then choose how and whether to generate (or consume) power optimally. Combining with Lian the ability for those device controllers to communicate directly and negotiate parameters with one another, as in Ghosh, results in the invention as claimed. 
The benefit of such a combination is, and would have appeared to one of ordinary skill in the art on or before the effective filing date of the instant application, that it “improves cost efficiencies, simplifies or eliminates the collection of information from the control objects, and enables real-time, dynamic control without requiring central coordination.” (Ghosh, para. 15). Furthermore, Ghosh teaches that “Individual resource 
	Regarding claim 11, the combination of Lian and Ghosh renders obvious “The method of claim 10, wherein the local parameters comprise at least a flow rate and temperature.” (see, e.g. Lian, para. 58-59). 
	Regarding claim 12, the combination of Lian and Ghosh renders obvious “The method of claim 10, wherein said consensus determination comprises using an augmented Lagrangian method.” Ghosh teaches (at para. 26-27) using augmented Lagrangian methods for optimizing flows within a decentralized power distribution network. 
	Regarding claim 13, the combination of Lian and Ghosh renders obvious “The method of claim 10, wherein negotiating is repeated until a consensus between the plurality of agents is determined for the values of the one or more shared parameters.” (see, e.g. Lian, figs. 7-8, 9a, 9b & associated text; the bidding process is continuous and consensuses are reached for every bid; Ghosh para. 50-53).
	Regarding claim 14, the combination of Lian and Ghosh renders obvious “The method of claim 10, further comprising: detecting a fault of a component controlled by the agent; calculating, by the agent, updated values for the one or more local parameters of components controlled by the agent as a function of the fault; (see, e.g. Lian, para. 204-208; when an unexpected condition is encountered corrections are made)
negotiating, between connected agents of the plurality of agents, updated values for one or more shared parameters; (see, e.g. Lian, figs. 7-8, 9a, 9b & associated text; the bidding process is continuous and the underlying data are updated continually; Ghosh para. 50-53)
adjusting the updated values of one or more local parameters based on the negotiated values; generating a local flow control plan using the updated adjusted values; and implementing the local flow control plan.” (see, e.g. Lian, figs. 7-8 & associated text; each controller continually adjusts flow plans, makes bids to optimize local flows, and implements the best flow plan available within various constraints; Ghosh para. 50-53).
	Regarding claim 15, Lian discloses “A device for controlling an intelligent water pump in a building control system, (see, e.g. Lian, paras. 4, 42) the device comprising: 
a memory of an agent of a plurality of agents configured to store configuration data and optimization data, wherein the agent of the plurality of agents controls a plurality of components of the building control system and each component of the building control system is controlled by one agent of the plurality of agents; (see, e.g. Lian, fig. 2 & associated text; each “device controller” controls a “device” by, inter alia, sensing various values and storing the sensor data)
a communications interface of the agent configured to communicate values for one or more shared parameters with one or more other devices; (see, e.g. Lian, and 
a processor of the agent configured to calculate values for local parameters and shared parameters based on the configuration data and optimization data, wherein the processor is configured to negotiate values for the shared parameters with the one or more other devices using a consensus function; the processor configured to recalculate values of local parameters as a function of the negotiated shared parameters, and generate a flow control plan as a function of the recalculated values and the negotiated shared parameters.” (see, e.g. Lian, figs. 3-4 & associated text; optimized flows are negotiated by pricing signals and resulting regulation signals are communicated to effect optimal flows among the components; the process is continuous).
Lian does not appear to disclose the further limitations comprising:
“a communications interface of the agent configured to communicate values for one or more shared parameters with one or more other agents of the plurality of agents; and
a processor configured to calculate values for local parameters and shared parameters based on the configuration data and optimization data, wherein the processor is configured to negotiate values for the shared parameters with the one or more other agents using a consensus function; the processor configured to recalculate values of local parameters as a function of the negotiated shared parameters, and generate a flow control plan as a function of the recalculated values and the negotiated shared parameters.”

The benefit of such a combination is, and would have appeared to one of ordinary skill in the art on or before the effective filing date of the instant application, that it “improves cost efficiencies, simplifies or eliminates the collection of information from the control objects, and enables real-time, dynamic control without requiring central coordination.” (Ghosh, para. 15). Furthermore, Ghosh teaches that “Individual resource communication with neighboring nodes enables the exchange of local information using a communication module (see for example, network I/F 505, FIG. 5) at each node. Collectively, the generation and consumption across multiple nodes minimizes the total 
	Regarding claim 17, the combination of Lian and Ghosh renders obvious “The system of claim 15, wherein the consensus function comprises an alternating direction method of multipliers function.” Ghosh teaches (at para. 26-27) using augmented Lagrangian methods for optimizing flows within a decentralized power distribution network. Furthermore, an “alternating direction method of multipliers method” is simply “a variant of the augmented Lagrangian scheme that uses partial updates for the dual variables.”3 
	Regarding claim 18, the combination of Lian and Ghosh renders obvious “The system of claim 15, wherein the other devices comprise other intelligent water pumps in the building control system.” (see, e.g. Lian, para. 42, 86, 134, 143).
	Regarding claim 19, the combination of Lian and Ghosh renders obvious “The system of claim 18, wherein the configuration data comprises static and dynamic settings.” (see, e.g. Lian, figs. 10a-10b & associated text; device controllers depend on static settings and on dynamic settings to control devices).
	Regarding claim 20, the combination of Lian and Ghosh renders obvious “The system of claim 19, wherein static settings comprise algorithm parameters and static values of an optimization problem and the dynamic settings comprise data as measured through one or more sensors connected to the intelligent water pump.” (see, e.g. Lian, fig. 13a-b & associated text).

Response to Arguments
	Applicants’ arguments in traversal of the standing claim rejections have been carefully reviewed but are not found persuasive for at least the following reasons. Applicants argue that the cited prior art Lian and Ghosh "do not describe or suggest an agent that negotiates with other agents by performing a consensus function." Applicants also state that "claims 1, 10, and 15 provide, inter alia, an agent negotiating with other agents by performing a consensus function." (Remarks filed 1/17/2022, pg. 7). Examiner respectfully disagrees. 
Firstly, the specification provides no definition for the phrase "consensus function." Applicants provide no evidence of any widely-accepted definition for the phrase "consensus function." Therefore, when Applicants assert that "a consensus function, by definition, requires all controllers to reach an agreement, i.e., individual controllers may not "choose" to participate." (Remarks filed 1/17/2022, pg. 7, emphasis added; internal quotation original) their assertion is baseless. There is no requirement in the claims such that an agreement reached by device controllers must involve each and every device controller. If such universal participation is the intent of the Applicants, they must amend their claims to so require it. 
Secondly, as set forth in the Final Rejection mailed 11/23/2021, in the cited combination of Lian and Ghosh, there is direct communication and negotiation among device controllers and consensus is reached. The cited portions of Lian disclose clear signaling of power requirements to device controllers and Ghosh describes direct communication and negotiation among device controllers as to how best to meet signaled power requirements. In short, Lian and Ghosh (in combination) show that device controllers reach an agreement as to how to function. That showing meets the claimed "consensus function." For at least the foregoing reasons, Applicants' arguments in traversal of the standing claim rejections are not persuasive and the traversed rejections are maintained.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1https://en.wikipedia.org/wiki/Augmented_Lagrangian_method#Alternating_direction_method_of_multipliers
        2Id.
        3https://en.wikipedia.org/wiki/Augmented_Lagrangian_method#Alternating_direction_method_of_multipliers